DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, 9 13, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20170110062) and Ikeda et al. (US 20140368558).

As per claim 1, Zhang discloses
host circuitry ([0158-0161], backlight processing unit); 
a display with a backlight unit ([0039], See Fig. 2, liquid crystal tv with backlight source 150); and 
a power supply configured to provide a supply voltage for the backlight unit ([0158-0159], The DC/DC converter is powered by backlight power sources to power the backlight source 150.), wherein 
the backlight unit comprises: an array of light-emitting diodes arranged in rows and columns and including a plurality of operable zones ([0048], The backlight source 150 can be LEDs.); and 
driver circuitry configured to control currents through the columns when the supply voltage is provided, the currents based on display information associated with a current backlight frame ([0051-0056], See Fig. 2, The PWM1 drives the current of the backlight source based on the image data.), wherein 
the host circuitry is configured to generate a supply voltage update for the power supply, the supply voltage update configured to include a headroom voltage for an upcoming backlight frame, the headroom voltage based on at least one of a maximum zone current, a maximum row current, or a maximum row-to-row current step for the upcoming backlight frame ([0037-0038, 0059, 0161], See Figs. 9 and 10, The feedback loop 139 runs between the backlight processing unit and the DC/DC converter. The overvoltage is based on the comparison of the backlight driving current and the reference driving current. The reference driving current can be considered the maximum zone current.),
while the host circuitry generates a supply voltage update for the upcoming backlight frame ([0037-0038, 0059, 0161], See Figs. 9 and 10) while the driver circuitry controls the currents for the current backlight frame ([0051-0056], See Fig. 2), but fails to disclose the power supply is configured to generate an intervening supply voltage update based on an intervening headroom voltage for an intervening backlight frame.
	However, Ikeda discloses the power supply is configured to generate an intervening supply voltage update based on an intervening headroom voltage for an intervening backlight frame ([0096], The present frame is compensated based on a previous frame. The present frame can be considered the intervening frame and would be compensated based on both the present frame and previous frame. The concept disclosed is the ability to update the backlight voltage each frame.). Zhang in view of Ikeda are analogous art pertaining to backlights. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s power supply generate the intervening supply voltage. Ikeda’s backlight brightness smoothing would suppress flicker and halo effect ([0010]).

As per claim 2, claim 1 is incorporated and Zhang discloses
the host circuitry is configured to generate the supply voltage update for the upcoming backlight frame while the driver circuitry controls the currents for the current backlight frame ([0161-0166], See Fig. 9, The PWM driver would maintain current for a current backlight image while the backlight processing unit outputs the backlight feedback loop data to the DC/DC converter.), but fails to disclose the intervening supply voltage update for the intervening backlight frame occurs prior to the supply voltage update for the upcoming backlight frame.  
	However, Ikeda discloses the intervening supply voltage update for the intervening backlight frame occurs prior to the supply voltage update for the upcoming backlight frame ([0096], The present frame voltage would be updated before the next frame.). Zhang in view of Ikeda are analogous art pertaining to backlights. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have Zhang’s power supply generate the intervening supply voltage before the next frame supply voltage. Ikeda’s backlight brightness smoothing would suppress flicker and halo effect ([0010]).

As per claim 4, claim 1 is incorporated and Zhang discloses
the power supply is a DC/DC converter with a programmable output voltage ([0161], See Fig. 9, The DC/DC converter outputs voltages based on instructions and the feedback loop data, ).  

As per claim 6, claim 1 is incorporated and Zhang discloses
a liquid crystal display unit, wherein the display information associated with the current backlight frame includes backlight data that corresponds to display content in a display frame to be displayed by the liquid crystal display unit ([0039-0040], See Fig. 2, The backlight data is generated from input image signal.).  


the host circuitry is configured to determine the maximum zone current, the maximum row current, and the maximum row-to-row current step for the upcoming backlight frame based on display content in an upcoming display frame associated with the upcoming backlight frame ([0096], The maximum zone current, maximum row current, and maximum row-to-row current can be determined for an upcoming frame based on the current and upcoming frame.).

As per claim 9, claim 8 is incorporated and Zhang in view of Ikeda disclose
the host circuitry is configured to compare the maximum zone current, the maximum row current, and the maximum row-to-row current step for the upcoming backlight frame, respectively, to a maximum zone current, a maximum row current, and a maximum row-to-row current step for the current backlight frame ([0096], The difference is found between the frames.).

As per claim 13, claim 1 is incorporated and Zhang discloses 
the driver circuitry is configured to sample a plurality of headroom voltages from the array of light-emitting diodes during the current backlight frame, and wherein the host circuitry is further configured to receive a feedback-based supply voltage update from a backlight controller coupled to the driver circuitry ([0159-0161], See Fig. 9, The PWM driver would be able to sample a plurality of light sources 150.).


operating an array of light-emitting diodes in an electronic device during a current backlight frame, the array of light-emitting diodes comprising a plurality of rows of the light- emitting diodes and individually operable zones that each include at least a portion of at least one of the rows ([0048, 0118], See Figs. 6A and 6B, The backlight source 150 can be LEDs with at least two zones. Each zone can be considered a row.), but fails to disclose determining, during the current backlight frame, a maximum zone current of the individually operable zones based on an expected zone current for each zone for an upcoming backlight frame, determining a maximum row current for the plurality of rows for the upcoming backlight frame, and determining a maximum row-to-row current step between two rows in the array of light-emitting diodes for the upcoming backlight frame; and determining a supply voltage update for a power supply for the array of light-emitting diodes based on the determined maximum zone current, maximum row current, and maximum row-to-row current step if any of the maximum zone current, the maximum row current, or the maximum row-to-row current step for the upcoming backlight frame is different from a maximum zone current, a maximum row current, or a maximum row current step for the current backlight frame.
	However, Ikeda discloses determining, during the current backlight frame, a maximum zone current of the individually operable zones based on an expected zone current for each zone for an upcoming backlight frame ([0096], Each of , 
determining a maximum row current for the plurality of rows for the upcoming backlight frame ([0096], Each of Zhang’s rows a maximum row current. Ikeda would be able to cause the backlight voltage to be adjusted based on the current frame and the next frame.), and
determining a maximum row-to-row current step between two rows in the array of light-emitting diodes for the upcoming backlight frame ([0096], The row current for each of Zhang’s rows can be determined. The difference between each row can then be determined. The maximum of the differences can be determined. The difference between the current frame and the next frame would be determined for compensation.),
determining a supply voltage update for a power supply for the array of light-emitting diodes based on the determined maximum zone current, maximum row current, and maximum row-to-row current step if any of the maximum zone current, the maximum row current, or the maximum row-to-row current step for the upcoming backlight frame is different from a maximum zone current, a maximum row current, or a maximum row current step for the current backlight frame ([0096], The present frame is compensated based on a previous frame. The present frame can be considered the intervening frame and would be compensated based on both the present frame and previous frame. The compensation would occur based on the difference between the frames.). Zhang in view of Ikeda are analogous art 

As per claim 21, Zhang discloses
 backlight circuitry configured to operate an array of light-emitting diodes during a current backlight frame, the array of light-emitting diodes comprising a plurality of rows of light-emitting diodes and individually operable zones that each include at least a portion of at least one of the rows ([0048, 0118], See Figs. 6A and 6B, The backlight source 150 can be LEDs with at least two zones. Each zone can be considered a row.); and
host circuitry ([0158-0161], backlight processing unit), but fails to disclose host circuitry configured to: determine, during the current backlight frame, a maximum zone current of the individually operable zones based on an expected zone current for each zone for an upcoming backlight frame, determining a maximum row current for the plurality of rows for the upcoming backlight frame, and determining a maximum row-to-row current step between two rows in the array of light-emitting diodes for the upcoming backlight frame; and determine a supply voltage update for a power supply for the array of light- emitting diodes based on the determined maximum zone current, maximum row current, and maximum row-to-row current step if any of the maximum zone current, the maximum row current, or the maximum row-to-row current step for the upcoming backlight frame is Atty Docket No.: 026057.P38326US16 Application No.: 16/510,635respectively different from a maximum zone current, a maximum row current, or a maximum row current step for the current backlight frame.
	However, Ikeda discloses host circuitry configured to: determining, during the current backlight frame, a maximum zone current of the individually operable zones based on an expected zone current for each zone for an upcoming backlight frame ([0096], Each of Zhang’s zones associated with a power supply source would have a maximum zone current. Ikeda would be able to cause the backlight voltage to be adjusted based on the current frame and the next frame. The associated current can be updated.), 
determine a supply voltage update for a power supply for the array of light- emitting diodes based on the determined maximum zone current, maximum row current, and maximum row-to-row current step if any of the maximum zone current, the maximum row current, or the maximum row-to-row current step for the upcoming backlight frame is Atty Docket No.: 026057.P38326US16 Application No.: 16/510,635respectively different from a maximum zone current, a maximum row current, or a maximum row current step for the current backlight frame ([0096], The present frame is compensated based on a previous frame. The present frame can be considered the intervening frame and would be compensated based on both the present frame and previous frame. The compensation would occur based on the difference between the frames.). Zhang in view of Ikeda are analogous art pertaining to backlights. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Ikeda et al. in view of Wu (US 20120044142 A1).

As per claim 5, claim 4 is incorporated and Zhang discloses fails to disclose the host circuitry and the power supply are disposed on a main logic board that is separate from the driver circuitry and the array of light-emitting diodes.  
	However, Wu discloses the host circuitry and the power supply are disposed on a main logic board that is separate from the driver circuitry and the array of light-emitting diodes ([0015], See Fig. 1, The control circuit and DC to DC converter are on the same unit separate from the backlight module.). Zhang and Ikeda in view of Wu are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the controller and power supply separated from the backlight. The unit would be easier to manufacture with less parts needed.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Ikeda et al. in view of Min (US 20100289839 A1).

As per claim 7, claim 6 is incorporated and Zhang fails to disclose the driver circuitry is configured to control the currents for the current backlight frame while the display content for the display frame is displayed by the liquid crystal display unit.
However, Min discloses the driver circuitry is configured to control the currents for the current backlight frame while the display content for the display frame is displayed by the liquid crystal display unit ([0022], See Fig. 1, The timing controller would synchronize the display with the backlight output.). Zhang and Ikeda in view of Min are analogous art pertaining to displays. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used a timing controller in Zhang’s display. The timing controller would synchronize display output.

Allowable Subject Matter
Claims 10-12, 14, 15, 17-20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW LEE/Examiner, Art Unit 2624